Citation Nr: 0729196	
Decision Date: 09/18/07    Archive Date: 10/01/07

DOCKET NO.  04-15 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for bilateral carpal tunnel 
syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had active duty service from June 1962 to June 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  

The veteran may be raising a claim of entitlement to service 
connection for a disorder of the hands/wrists, other than 
carpal tunnel syndrome.  This matter is REFERRED to the RO 
for any appropriate action.


FINDING OF FACT

The most probative evidence on file reflects that the veteran 
does not have current carpal tunnel syndrome in either hand.


CONCLUSION OF LAW

The criteria for service connection for carpal tunnel 
syndrome of both hands have not been met.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 113, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the claims being decided, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2006). 

Letters dated in June 2002 and February 2006 fully satisfied 
the duty to notify provisions.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The appellant was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to his claim.  He was notified that he should 
submit any pertinent evidence he had.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
Although the 2006 letter was not sent prior to the initial 
adjudication of the claim, this was not prejudicial to the 
veteran since he was subsequently provided adequate notice, 
and the claim was readjudicated and a supplemental statement 
of the case were provided to him in July 2006.  

These letters also delineated the respective obligations of 
the VA and the veteran in obtaining evidence pertinent to the 
claim.  The claimant has not alleged that VA failed to comply 
with the notice requirements of the VCAA.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The pertinent medical records have been obtained to the 
extent available.   38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
The record does not indicate that any additional evidence, 
which has not been sought and is relevant to the issue 
decided herein, is available and not part of the claims file.  
It is specifically noted that at a June 2007 hearing before 
the undersigned, the veteran was afforded the opportunity to 
submit any additional evidence he wanted VA to consider.  
However, he indicated that he did not wish to have the record 
left open for submission of any further evidence.  (See 
hearing transcript, p.8)  The veteran has also been afforded 
a  VA examination.   See 38 C.F.R. § 3.159(c)(4).  There is 
no indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case; therefore, the Board finds that any 
such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d).  

Service connection requires (1) medical evidence of a current 
disability; 
(2) medical, or in certain circumstances, lay evidence of the 
incurrence or aggravation of a disease or injury in service 
or during the presumptive period; and (3) medical evidence of 
a nexus between the claimed in-service disease or injury and 
the current disability.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).

In addition, service connection may be granted for a chronic 
disease, such as other organic disease of the nervous system, 
if manifested to a compensable degree within one year 
following separation from service.  This presumption is 
rebuttable by affirmative evidence to the contrary. 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

The Board has reviewed all the evidence in the appellant's 
claims file, which include his contentions and testimony, as 
well as service and post-service medical records.  Although 
the Board has an obligation to provide adequate reasons and 
bases supporting this decision, there is no requirement that 
the evidence submitted by the appellant or obtained on his 
behalf be discussed in detail.  Rather, the Board's analysis 
below will focus specifically on what evidence is needed to 
substantiate the claim and what the evidence in the claims 
file shows, or fails to show, with respect to the claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The issue on appeal is entitlement to service connection for 
bilateral carpal tunnel syndrome (CTS).  Entitlement to 
service connection for any other disorders of the 
hands/wrists have not been developed for appellate review.  
To the extent that the veteran may be seeking service 
connection for other disorder of the hands/wrists, such issue 
is being referred to the RO for appropriate action.  The 
issue being decided at this time pertains solely to CTS. 

As mentioned above, in order to establish entitlement to 
service connection for a disability, it must be shown that 
the veteran has the claimed disability.  In the case at hand, 
while the veteran has complained of symptoms generally 
associated with CTS (numbness, tingling, etc.), and has been 
given a diagnosis of CTS based on his complaints (see July 
2002 VA environmental examination report), diagnostic studies 
have failed to show the existence of carpal tunnel syndrome.  
The Board specifically notes that a VA examination was 
conducted in February 2004, at which time EMG and nerve 
conduction studies were performed.  The test result indicated 
that there was no evidence of CTS in either hand.  The 
examiner indicated that the veteran's symptoms were not 
related to service.  This determination was made following a 
comprehensive examination of the veteran (to include 
diagnostic studies) as well as a claims file review of the 
veteran's service medical records as well as his private 
medical records. 

The veteran's representative has taken issue with the 
February 2004 VA examiner, stating that the manner in which 
he arrives at conclusions (e.g., the nexus opinion) is 
suspect, and requests remand for additional VA examination.  
The Board finds no support for this allegation.  In this 
regard, it is noted that the conclusion of the February 2004 
VA examiner was based on an examination of the veteran to 
include diagnostic studies and an analysis of historical 
records.  Further, the Board is not solely relying on the 
nexus opinion rendered by the February 2004 examiner but also 
additional EMG and nerve conduction studies (performed and 
interpreted by a different examiner).  Notably, the veteran's 
private physician, in a treatment note dated in August 2004, 
similarly indicated that EMG/NCV studies showed no static 
compressed neuropathy of the median or ulnar nerves.  

The Board acknowledges the veteran's complaints of 
paresthesias in the hands.  The Board also notes that his 
service medical records noted complaints of pain, weakness, 
or numbness of fingers.  However, he was not diagnosed with 
CTS in service or within year of service discharge.  Current 
medical records, while noting a diagnosis of CTS based on his 
subjective complaints, indicate that diagnostic studies 
failed to show the presence of CTS in either hand.  The Board 
finds these diagnostic studies more reliable than a diagnosis 
based on a patient's complaints as they are designed 
precisely for the purpose of determining whether and how the 
specific nerves are affected.  

As studies of the nerves have specifically ruled out the 
existence of CTS, the Board must conclude that the veteran 
does not currently have this disability.  Therefore, 
entitlement to service connection must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
current appeal.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).


ORDER

Service connection for bilateral carpal tunnel syndrome is 
denied.  



____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


